                    Case 19-42051     Doc 1    Filed 08/01/19             Entered 08/01/19 16:41:19   Desc Main Document                   Page 1 of 112




 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS

 Case number (if known):                                        Chapter you are filing under:
                                                                          Chapter 7
                                                                          Chapter 11
                                                                          Chapter 12
                                                                                                                                         Check if this is an
                                                                          Chapter 13
                                                                                                                                         amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                         About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                         Robert                                                         Krista
     government-issued picture
                                         First Name                                                     First Name
     identification (for example,
     your driver's license or            Lawrence                                                       Denetra
     passport).                          Middle Name                                                    Middle Name

                                         Harris                                                         Harris
     Bring your picture                  Last Name                                                      Last Name
     identification to your meeting      Jr.
     with the trustee.                   Suffix (Sr., Jr., II, III)                                     Suffix (Sr., Jr., II, III)


2.   All other names you                                                                                Krista
     have used in the last 8             First Name                                                     First Name
     years                                                                                              Denetra
                                         Middle Name                                                    Middle Name
     Include your married or
                                                                                                        Avery
     maiden names.
                                         Last Name                                                      Last Name


3.   Only the last 4 digits of
     your Social Security                xxx – xx –                   4        1       1      8         xxx – xx –                   0         3        4      8
     number or federal                   OR                                                             OR
     Individual Taxpayer
     Identification number               9xx – xx –                                                     9xx – xx –
     (ITIN)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                            page 1
                    Case 19-42051   Doc 1     Filed 08/01/19     Entered 08/01/19 16:41:19       Desc Main Document           Page 2 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                              Case number (if known)

                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                        I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                                Business name
     the last 8 years
                                       Business name                                                Business name
     Include trade names and
     doing business as names
                                       Business name                                                Business name

                                                    –                                                           –
                                       EIN                                                          EIN

                                                    –                                                           –
                                       EIN                                                          EIN
5.   Where you live                                                                                 If Debtor 2 lives at a different address:

                                       2740 Winterberry Lane
                                       Number       Street                                          Number      Street




                                       Little Elm                      TX       75068
                                       City                            State    ZIP Code            City                           State    ZIP Code

                                       Denton
                                       County                                                       County

                                       If your mailing address is different from                    If Debtor 2's mailing address is different
                                       the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                       court will send any notices to you at this                   will send any notices to you at this mailing
                                       mailing address.                                             address.



                                       Number       Street                                          Number      Street


                                       P.O. Box                                                     P.O. Box


                                       City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing              Check one:                                                   Check one:
     this district to file for
     bankruptcy                                Over the last 180 days before filing this                   Over the last 180 days before filing this
                                               petition, I have lived in this district longer              petition, I have lived in this district longer
                                               than in any other district.                                 than in any other district.

                                               I have another reason. Explain.                             I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the               Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you              for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                    Chapter 7

                                              Chapter 11

                                              Chapter 12

                                              Chapter 13



Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 19-42051   Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19     Desc Main Document        Page 3 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                        Case number (if known)

8.   How you will pay the fee               I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                            court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                            pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                            behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                            Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                            than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                            fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                            Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                     No
     bankruptcy within the
     last 8 years?                          Yes.

                                      District Eastern District of Texas Sherman Division
                                                                                    When 06/30/2015                   Case number 15-04056-13
                                                                                                     MM / DD / YYYY
                                      District                                                When                    Case number
                                                                                                     MM / DD / YYYY
                                      District                                                When                    Case number
                                                                                                     MM / DD / YYYY

10. Are any bankruptcy                      No
    cases pending or being
    filed by a spouse who is                Yes.
    not filing this case with
                                      Debtor                                                              Relationship to you
    you, or by a business
    partner, or by an                 District                                                When                    Case number,
    affiliate?                                                                                       MM / DD / YYYY   if known


                                      Debtor                                                              Relationship to you

                                      District                                                When                    Case number,
                                                                                                     MM / DD / YYYY   if known

11. Do you rent your                        No.    Go to line 12.
    residence?                              Yes. Has your landlord obtained an eviction judgment against you?

                                                        No. Go to line 12.
                                                        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                        and file it as part of this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 19-42051    Doc 1   Filed 08/01/19      Entered 08/01/19 16:41:19      Desc Main Document    Page 4 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                           Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor                No. Go to Part 4.
    of any full- or part-time                Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                   Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as                  Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                      City                                                     State         ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                   Check the appropriate box to describe your business:
    to this petition.
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          None of the above

13. Are you filing under               If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business           or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                             No.   I am not filing under Chapter 11.

                                             No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                   the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                   No
    property that poses or is                Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                        If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or                 Where is the property?
    a building that needs urgent                                              Number   Street
    repairs?



                                                                              City                                     State         ZIP Code




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
                    Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document       Page 5 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                       Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                    Incapacity.   I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                    Disability.   My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                    Active duty. I am currently on active military              Active duty. I am currently on active military
                                                 duty in a military combat zone.                             duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 19-42051   Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document       Page 6 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                        Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you         16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                     as "incurred by an individual primarily for a personal, family, or household purpose."
                                                    No. Go to line 16b.
                                                    Yes. Go to line 17.

                                      16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                                   No. Go to line 16c.
                                                   Yes. Go to line 17.

                                      16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                               No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after               Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                             No
    are paid that funds will be
                                                        Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                    1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                    50-99                            5,001-10,000                       50,001-100,000
    owe?                                     100-199                          10,001-25,000                      More than 100,000
                                             200-999

19. How much do you                          $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to                  $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                                $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                          $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to             $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                      $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 19-42051   Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document         Page 7 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                         Case number (if known)


 Part 7:      Sign Below
For you                               I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                      and correct.

                                      If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                      or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                      proceed under Chapter 7.

                                      If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                      fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                      I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                      I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                      connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                      or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                      X /s/ Robert Lawrence Harris, Jr.                           X /s/ Krista Denetra Harris
                                            Robert Lawrence Harris, Jr., Debtor 1                    Krista Denetra Harris, Debtor 2

                                            Executed on 08/01/2019                                   Executed on 08/01/2019
                                                        MM / DD / YYYY                                           MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                           page 7
                    Case 19-42051   Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document        Page 8 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                         Case number (if known)

For your attorney, if you are         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                    eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                      relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by         the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need          certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                    is incorrect.



                                      X /s/ Marcus Leinart                                                  Date 08/01/2019
                                            Signature of Attorney for Debtor                                     MM / DD / YYYY


                                            Marcus Leinart
                                            Printed name
                                            Leinart Law Firm
                                            Firm Name
                                            11520 N. Central Expressway
                                            Number         Street
                                            Suite 212




                                            Dallas                                                  TX              75243
                                            City                                                    State           ZIP Code


                                            Contact phone (469) 232-3328                   Email address


                                            00794156                                                TX
                                            Bar number                                              State




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                          page 8
                   Case 19-42051        Doc 1     Filed 08/01/19      Entered 08/01/19 16:41:19         Desc Main Document           Page 9 of 112




 Fill in this information to identify your case and this filing:
 Debtor 1             Robert                    Lawrence                Harris, Jr.
                      First Name                Middle Name             Last Name

 Debtor 2            Krista                     Denetra                 Harris
 (Spouse, if filing) First Name                 Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                     $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Nissan                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Altima
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2018
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage:                                        At least one of the debtors and another            $33,013.00                               $33,013.00
Other information:
2018 Nissan Altima                                          Check if this is community property
                                                            (see instructions)
3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     GMC                          Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Sierra
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2007                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage:                                        At least one of the debtors and another            $15,146.00                               $15,146.00
Other information:
2007 GMC Sierra                                             Check if this is community property
                                                            (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 1
                   Case 19-42051       Doc 1     Filed 08/01/19      Entered 08/01/19 16:41:19         Desc Main Document           Page 10 of 112



Debtor 1         Robert Lawrence Harris, Jr.
Debtor 2         Krista Denetra Harris                                                               Case number (if known)


3.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Acura                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     TSX
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2008                                                                     entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage:                                        At least one of the debtors and another             $5,684.00                             $5,684.00
Other information:
2008 Acura TSX                                              Check if this is community property
                                                            (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................             $53,843.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $840.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $700.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               Video Games                                                                                                              $100.00

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                        Case 19-42051               Doc 1         Filed 08/01/19            Entered 08/01/19 16:41:19                      Desc Main Document                     Page 11 of 112



Debtor 1          Robert Lawrence Harris, Jr.
Debtor 2          Krista Denetra Harris                                                                                                 Case number (if known)

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                         $450.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                              $30.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $2,120.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Checking account                                                                                                                                       $0.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 3
                      Case 19-42051            Doc 1      Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document      Page 12 of 112



Debtor 1         Robert Lawrence Harris, Jr.
Debtor 2         Krista Denetra Harris                                                                 Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                      % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:          Institution name:

                                           401(k) or similar plan: 401(k)                                                                         $0.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                 page 4
                     Case 19-42051           Doc 1      Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document       Page 13 of 112



Debtor 1        Robert Lawrence Harris, Jr.
Debtor 2        Krista Denetra Harris                                                                Case number (if known)

Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                     Federal:
           about them, including whether
           you already filed the returns                                                                                      State:
           and the tax years.....................................
                                                                                                                              Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                        Alimony:                               $0.00
            Support: back child support owed to Mrs. Debtor (not collectible). Amt:                              Maintenance:                           $0.00
            $67,000.00
                                                                                                                 Support:                         $67,000.00

                                                                                                                 Divorce settlement:                    $0.00

                                                                                                                 Property settlement:                   $0.00

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                                Beneficiary:                        Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............


35. Any financial assets you did not already list

           No
           Yes. Give specific information



Official Form 106A/B                                                     Schedule A/B: Property                                                          page 5
                      Case 19-42051           Doc 1      Filed 08/01/19         Entered 08/01/19 16:41:19              Desc Main Document               Page 14 of 112



Debtor 1         Robert Lawrence Harris, Jr.
Debtor 2         Krista Denetra Harris                                                                               Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................    $67,000.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                       Case 19-42051            Doc 1    Filed 08/01/19         Entered 08/01/19 16:41:19              Desc Main Document               Page 15 of 112



Debtor 1          Robert Lawrence Harris, Jr.
Debtor 2          Krista Denetra Harris                                                                              Case number (if known)


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                        Case 19-42051            Doc 1        Filed 08/01/19          Entered 08/01/19 16:41:19                 Desc Main Document                 Page 16 of 112



Debtor 1           Robert Lawrence Harris, Jr.
Debtor 2           Krista Denetra Harris                                                                                      Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................           $0.00

56. Part 2: Total vehicles, line 5                                                                                  $53,843.00

57. Part 3: Total personal and household items, line 15                                                               $2,120.00

58. Part 4: Total financial assets, line 36                                                                         $67,000.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $122,963.00               property total                 +          $122,963.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $122,963.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
                 Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document      Page 17 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                  Case number (if known)


6.   Household goods and furnishings (details):

     2 Couches                                                                                                                   $75.00

     2 Loveseats                                                                                                                 $50.00

     Coffee Table                                                                                                                 $5.00

     2 End Tables                                                                                                                $10.00

     Dining Table                                                                                                                $50.00

     Kitchen Table                                                                                                               $75.00

     Dishes                                                                                                                      $25.00

     Pots/Pans                                                                                                                   $50.00

     Refrigerator                                                                                                               $100.00

     4 Beds                                                                                                                     $200.00

     4 Dressers                                                                                                                 $100.00

     4 Night Tables                                                                                                             $100.00

7.   Electronics (details):

     4 Televisions                                                                                                              $500.00

     Stereo                                                                                                                      $50.00

     2 Computers                                                                                                                $100.00

     Printer                                                                                                                     $50.00

11. Clothes (details):

     Clothes                                                                                                                    $300.00

     Shoes                                                                                                                      $100.00

     Accessories                                                                                                                 $50.00

12. Jewelry (details):

     His Wedding Band                                                                                                            $10.00

     Her Wedding Band                                                                                                            $20.00




Official Form 106A/B                                      Schedule A/B: Property                                                   page 9
                     Case 19-42051    Doc 1    Filed 08/01/19     Entered 08/01/19 16:41:19      Desc Main Document       Page 18 of 112




 Fill in this information to identify your case:
 Debtor 1              Robert                 Lawrence               Harris, Jr.
                       First Name             Middle Name            Last Name
 Debtor 2            Krista                   Denetra                Harris
 (Spouse, if filing) First Name               Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                                                         Check if this is an
 Case number                                                                                                             amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                   04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?                 Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on               Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                       the portion you      exemption you claim
                                                            own
                                                            Copy the value from Check only one box for
                                                            Schedule A/B        each exemption


Brief description:                                             $33,013.00                     $0.00           11 U.S.C. § 522(d)(2)
2018 Nissan Altima                                                                    100% of fair market
                                                                                      value, up to any
Line from Schedule A/B:         3.1
                                                                                      applicable statutory
                                                                                      limit

Brief description:                                             $15,146.00                     $0.00           11 U.S.C. § 522(d)(2)
2007 GMC Sierra                                                                       100% of fair market
                                                                                      value, up to any
Line from Schedule A/B:         3.2
                                                                                      applicable statutory
                                                                                      limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document      Page 19 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                       Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of     Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you      exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                        $5,684.00                    $0.00           11 U.S.C. § 522(d)(5)
2008 Acura TSX                                                                  100% of fair market
                                                                                value, up to any
Line from Schedule A/B:       3.3
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $75.00                  $75.00           11 U.S.C. § 522(d)(3)
2 Couches                                                                       100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $50.00                  $50.00           11 U.S.C. § 522(d)(3)
2 Loveseats                                                                     100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $5.00                    $5.00           11 U.S.C. § 522(d)(3)
Coffee Table                                                                    100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $10.00                  $10.00           11 U.S.C. § 522(d)(3)
2 End Tables                                                                    100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $50.00                  $50.00           11 U.S.C. § 522(d)(3)
Dining Table                                                                    100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $75.00                  $75.00           11 U.S.C. § 522(d)(3)
Kitchen Table                                                                   100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $25.00                  $25.00           11 U.S.C. § 522(d)(3)
Dishes                                                                          100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit

Brief description:                                            $50.00                  $50.00           11 U.S.C. § 522(d)(3)
Pots/Pans                                                                       100% of fair market
                                                                                value, up to any
Line from Schedule A/B:        6
                                                                                applicable statutory
                                                                                limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                           page 2
                     Case 19-42051   Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document      Page 20 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                        Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you       exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                            $100.00                 $100.00           11 U.S.C. § 522(d)(3)
Refrigerator                                                                     100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        6
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $200.00                 $200.00           11 U.S.C. § 522(d)(3)
4 Beds                                                                           100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        6
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $100.00                 $100.00           11 U.S.C. § 522(d)(3)
4 Dressers                                                                       100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        6
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $100.00                 $100.00           11 U.S.C. § 522(d)(3)
4 Night Tables                                                                   100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        6
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $500.00                 $500.00           11 U.S.C. § 522(d)(3)
4 Televisions                                                                    100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        7
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $50.00                   $50.00           11 U.S.C. § 522(d)(3)
Stereo                                                                           100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        7
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $100.00                 $100.00           11 U.S.C. § 522(d)(3)
2 Computers                                                                      100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        7
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $50.00                   $50.00           11 U.S.C. § 522(d)(3)
Printer                                                                          100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        7
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $100.00                 $100.00           11 U.S.C. § 522(d)(3)
Video Games                                                                      100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:        8
                                                                                 applicable statutory
                                                                                 limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                            page 3
                     Case 19-42051   Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document      Page 21 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                        Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on         Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                 the portion you       exemption you claim
                                                      own
                                                      Copy the value from Check only one box for
                                                      Schedule A/B        each exemption

Brief description:                                            $300.00                 $300.00           11 U.S.C. § 522(d)(3)
Clothes                                                                          100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:       11
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $100.00                 $100.00           11 U.S.C. § 522(d)(3)
Shoes                                                                            100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:       11
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $50.00                   $50.00           11 U.S.C. § 522(d)(3)
Accessories                                                                      100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:       11
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $10.00                   $10.00           11 U.S.C. § 522(d)(4)
His Wedding Band                                                                 100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:       12
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                            $20.00                   $20.00           11 U.S.C. § 522(d)(4)
Her Wedding Band                                                                 100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:       12
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                             $0.00                    $0.00           11 U.S.C. § 522(d)(5)
Checking account                                                                 100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:      17.1
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                             $0.00                    $0.00           11 U.S.C. § 522(d)(10)(E)
401(k)                                                                           100% of fair market
                                                                                 value, up to any
Line from Schedule A/B:       21
                                                                                 applicable statutory
                                                                                 limit

Brief description:                                        $67,000.00                $67,000.00          11 U.S.C. § 522(d)(10)(D)
back child support owed to Mrs. Debtor                                           100% of fair market
(not collectible)                                                                value, up to any
Line from Schedule A/B: 29                                                       applicable statutory
                                                                                 limit




Official Form 106C                               Schedule C: The Property You Claim as Exempt                                            page 4
                    Case 19-42051       Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document     Page 22 of 112



                                                 UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF TEXAS
                                                         SHERMAN DIVISION
  IN RE: Robert Lawrence Harris, Jr.                                                             CASE NO
         Krista Denetra Harris
                                                                                                 CHAPTER        7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                         Scheme Selected: Federal
                                                                Gross                 Total             Total         Total Amount     Total Amount
No.     Category                                        Property Value        Encumbrances             Equity               Exempt      Non-Exempt


1.      Real property                                          $0.00                  $0.00            $0.00                $0.00            $0.00

3.      Motor vehicles (cars, etc.)                       $53,843.00             $53,843.00            $0.00                $0.00            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                  $0.00            $0.00                $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                      $840.00                  $0.00          $840.00              $840.00            $0.00

7.      Electronics                                          $700.00                  $0.00          $700.00              $700.00            $0.00

8.      Collectibles of value                                $100.00                  $0.00          $100.00              $100.00            $0.00

9.      Equipment for sports and hobbies                       $0.00                  $0.00            $0.00                $0.00            $0.00

10.     Firearms                                               $0.00                  $0.00            $0.00                $0.00            $0.00

11.     Clothes                                              $450.00                  $0.00          $450.00              $450.00            $0.00

12.     Jewelry                                               $30.00                  $0.00           $30.00               $30.00            $0.00

13.     Non-farm animals                                       $0.00                  $0.00            $0.00                $0.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                  $0.00            $0.00                $0.00            $0.00
        incl. health aids

16.     Cash                                                   $0.00                  $0.00            $0.00                $0.00            $0.00

17.     Deposits of money                                      $0.00                  $0.00            $0.00                $0.00            $0.00

18.     Bonds, mutual funds or publicly                        $0.00                  $0.00            $0.00                $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                  $0.00            $0.00                $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                  $0.00            $0.00                $0.00            $0.00
        instruments

21.     Retirement or pension accounts                         $0.00                  $0.00            $0.00                $0.00            $0.00

22.     Security deposits and prepayments                      $0.00                  $0.00            $0.00                $0.00            $0.00

23.     Annuities                                              $0.00                  $0.00            $0.00                $0.00            $0.00

24.     Interests in an education IRA                          $0.00                  $0.00            $0.00                $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                  $0.00            $0.00                $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                  $0.00            $0.00                $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                  $0.00            $0.00                $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                  $0.00            $0.00                $0.00            $0.00
                    Case 19-42051      Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document     Page 23 of 112



                                               UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF TEXAS
                                                       SHERMAN DIVISION
  IN RE: Robert Lawrence Harris, Jr.                                                          CASE NO
         Krista Denetra Harris
                                                                                              CHAPTER        7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                      Scheme Selected: Federal
                                                            Gross                  Total             Total         Total Amount     Total Amount
No.     Category                                    Property Value         Encumbrances             Equity               Exempt      Non-Exempt


29.     Family support                                 $67,000.00                   $0.00      $67,000.00           $67,000.00            $0.00

30.     Other amounts someone owes you                      $0.00                   $0.00           $0.00                $0.00            $0.00

31.     Interests in insurance policies                     $0.00                   $0.00           $0.00                $0.00            $0.00

32.     Any int. in prop. due you from                      $0.00                   $0.00           $0.00                $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                      $0.00                   $0.00           $0.00                $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                     $0.00                   $0.00           $0.00                $0.00            $0.00
        of every nature

35.     Any financial assets you did                        $0.00                   $0.00           $0.00                $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                    $0.00                   $0.00           $0.00                $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                      $0.00                   $0.00           $0.00                $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                  $0.00                   $0.00           $0.00                $0.00            $0.00
        tools of trade

41.     Inventory                                           $0.00                   $0.00           $0.00                $0.00            $0.00

42.     Interests in partnerships or                        $0.00                   $0.00           $0.00                $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                      $0.00                   $0.00           $0.00                $0.00            $0.00
        other compilations

44.     Any business-related property not                   $0.00                   $0.00           $0.00                $0.00            $0.00
        already listed

47.     Farm animals                                        $0.00                   $0.00           $0.00                $0.00            $0.00

48.     Crops--either growing or harvested                  $0.00                   $0.00           $0.00                $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                  $0.00                   $0.00           $0.00                $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,               $0.00                   $0.00           $0.00                $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.               $0.00                   $0.00           $0.00                $0.00            $0.00
        not listed

53.     Any other property of any kind not                  $0.00                   $0.00           $0.00                $0.00            $0.00
        already listed

                    TOTALS:                           $122,963.00              $53,843.00      $69,120.00           $69,120.00            $0.00
                   Case 19-42051      Doc 1   Filed 08/01/19      Entered 08/01/19 16:41:19    Desc Main Document    Page 24 of 112



                                              UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF TEXAS
                                                      SHERMAN DIVISION
  IN RE: Robert Lawrence Harris, Jr.                                                              CASE NO
         Krista Denetra Harris
                                                                                                  CHAPTER       7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                  Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                        Market Value                   Lien             Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                            $0.00                  $0.00                $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                     Market Value              Lien           Equity       Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                          $0.00            $0.00           $0.00                    $0.00




                                                                   Summary
            A. Gross Property Value (not including surrendered property)                                              $122,963.00

            B. Gross Property Value of Surrendered Property                                                                   $0.00

            C. Total Gross Property Value (A+B)                                                                       $122,963.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                       $53,843.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                           $0.00

            F. Total Gross Encumbrances (D+E)                                                                          $53,843.00

            G. Total Equity (not including surrendered property) / (A-D)                                               $69,120.00

            H. Total Equity in surrendered items (B-E)                                                                        $0.00

            I. Total Equity (C-F)                                                                                      $69,120.00

            J. Total Exemptions Claimed                        (Wild Card Used: $0.00, Available: $27,800.00)          $69,120.00

            K. Total Non-Exempt Property Remaining (G-J)                                                                      $0.00
                      Case 19-42051    Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19      Desc Main Document       Page 25 of 112




  Fill in this information to identify your case:
  Debtor 1              Robert                 Lawrence             Harris, Jr.
                        First Name             Middle Name          Last Name

  Debtor 2            Krista                   Denetra              Harris
  (Spouse, if filing) First Name               Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                               $5,684.00              $5,684.00
Lendmark Financial Services                       2008 Acura TSX
Creditor's name
1735 North Brown Road
Number       Street
Suite 300
                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Lawrenceville            GA      30043                Unliquidated
City                     State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile Lien
   to a community debt
Date debt was incurred           11/30/2018       Last 4 digits of account number        3     2    0    9
Pay Direct




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                  $5,684.00

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                        page 1
                    Case 19-42051     Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document       Page 26 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                        Case number (if known)

                  Additional Page                                                      Column A               Column B              Column C
  Part 1:                                                                              Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                       Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                       value of collateral    claim                 If any

  2.2                                          Describe the property that
                                               secures the claim:                            $15,146.00              $15,146.00
Matts Motors Llc
Creditor's name
                                               2007 GMC Sierra
3412 E Highway 82
Number     Street


                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Gainesville             TX      76240              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile Lien
   to a community debt
Date debt was incurred          04/05/2018     Last 4 digits of account number        3     8    6    3
Pay Direct
  2.3                                          Describe the property that
                                               secures the claim:                            $33,013.00              $33,013.00
Nissan Motor Acceptance                        2018 Nissan Altima
Creditor's name
Attn: Bankruptcy
Number     Street
PO Box 660360
                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Dallas                  TX      75266              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile Lien
   to a community debt
Date debt was incurred          05/30/2018     Last 4 digits of account number        0     0    0    1
Pay Direct




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                            $48,159.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                           $53,843.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2
                      Case 19-42051      Doc 1    Filed 08/01/19    Entered 08/01/19 16:41:19     Desc Main Document          Page 27 of 112




  Fill in this information to identify your case:
  Debtor 1              Robert                   Lawrence              Harris, Jr.
                        First Name               Middle Name           Last Name

  Debtor 2            Krista                     Denetra               Harris
  (Spouse, if filing) First Name                 Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                          Check if this is an
  (if known)
                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                     12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim         Priority              Nonpriority
                                                                                                                          amount                amount

     2.1                                                                                                   $8,153.00                 $0.00         $8,153.00
Attorney General/Child Support Division
Priority Creditor's Name                                       Last 4 digits of account number       1    5    9    0
Attn: Bankruptcy                                               When was the debt incurred?        08/18/2013
Number       Street
PO Box 12017                                                   As of the date you file, the claim is: Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
Austin                           TX       78711                    Disputed
City                             State    ZIP Code
Who incurred the debt? Check one.                              Type of PRIORITY unsecured claim:
     Debtor 1 only                                                Domestic support obligations
     Debtor 2 only                                                Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                   Claims for death or personal injury while you were
     At least one of the debtors and another                      intoxicated
     Check if this claim is for a community debt                  Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                      Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 28 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                         Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                            Total claim       Priority            Nonpriority
previous page.                                                                                                         amount              amount


   2.2                                                                                                  $5,626.00                 $0.00       $5,626.00
Attorney General/Child Support Division
Priority Creditor's Name                                   Last 4 digits of account number       7     3    8      5
Attn: Bankruptcy                                           When was the debt incurred?        06/20/2010
Number       Street
PO Box 12017                                               As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Austin                         TX       78711                  Disputed
City                           State    ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                              page 2
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19      Desc Main Document         Page 29 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                            Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $1,813.00
Acceptance Now                                              Last 4 digits of account number         1 9        5     4
Nonpriority Creditor's Name
                                                            When was the debt incurred?           07/2014
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
5501 Headquarters Drive                                         Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75024
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Rental Agreement
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                               $0.00
ACE Cash Express                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
1231 Greenway Dr, Ste 600
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Irving                          TX       75038
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Payday Loan
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 3
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 30 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

   4.3                                                                                                                                           $150.00
Affiliate Asset Solutions, LLC                              Last 4 digits of account number       6    5    8    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO BOX 1870
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Ashland                         VA       23005
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                             $0.00
BBVA Compass                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
P.O. Box 10566
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Birmingham                      AL       35296
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Overdrawn Bank Account
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                         $1,443.00
Capital One                                                 Last 4 digits of account number      1 8        2    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Salt Lake City                  UT       84130
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 31 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

   4.6                                                                                                                                           $665.00
Capital One                                                 Last 4 digits of account number      3 3        6    8
Nonpriority Creditor's Name
                                                            When was the debt incurred?        02/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Salt Lake City                  UT       84130
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                           $630.00
Capital One                                                 Last 4 digits of account number      3 6        1    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/2017
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Salt Lake City                  UT       84130
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                             $0.00
Center for Diagnostic Imaging                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 205450
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75320
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 5
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 32 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

   4.9                                                                                                                                         $1,198.00
City Finance                                                Last 4 digits of account number      9 0        0    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/2018
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                           $940.00
City Finance                                                Last 4 digits of account number      3 0        0    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/2018
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                             $0.00
City Finance                                                Last 4 digits of account number      9 0        0    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?        12/2017
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 6
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 33 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.12                                                                                                                                             $0.00
City Finance                                                Last 4 digits of account number      9 0        0    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2017
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                             $0.00
City Finance                                                Last 4 digits of account number      9 0        0    3
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/2018
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                             $0.00
City Finance                                                Last 4 digits of account number      3 0        0    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?        12/2017
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 7
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 34 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.15                                                                                                                                             $0.00
City Finance                                                Last 4 digits of account number      3 0        0    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2017
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                             $0.00
City Finance                                                Last 4 digits of account number      3 0        0    3
Nonpriority Creditor's Name
                                                            When was the debt incurred?        04/2018
1330 N Mcdonald St Ste 2
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75071
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                           $295.00
Comenity Bank/Lane Bryant                                   Last 4 digits of account number      3 3 2           0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/10/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 182125                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Columbus                        OH       43218
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 8
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 35 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.18                                                                                                                                             $0.00
Conduent/Wells Fargo                                        Last 4 digits of account number      4 2 7           2
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/03/2006
Attn: Claims Dept
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 7051                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Utica                           NY       13504
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Educational
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                         $7,273.00
Conn's HomePlus                                             Last 4 digits of account number      1 0        1    6
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2016
Attn: Bankruptcy Dept
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 2358                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Beaumont                        TX       77704
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                         $4,514.00
Conn's HomePlus                                             Last 4 digits of account number      1 2        1    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        12/2017
Attn: Bankruptcy Dept
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 2358                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Beaumont                        TX       77704
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 36 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.21                                                                                                                                           $451.00
Continental Finance Co                                      Last 4 digits of account number      7 6        0    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2016
PO Box 8099
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Newark                          DE       19714
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                             $0.00
Continental Finance Co                                      Last 4 digits of account number      4 7 7           1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/14/2015
PO Box 8099
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Newark                          DE       19714
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                           $889.00
Continental Finance Company                                 Last 4 digits of account number      0 0        0    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 8099                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Newark                          DE       19714
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 37 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.24                                                                                                                                           $884.00
Covington Credit                                            Last 4 digits of account number      1 9        5    0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/2018
1200 W Henderson Ste J
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Cleburne                        TX       76031
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Services
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                           $139.00
Credit Collection Services                                  Last 4 digits of account number      7 3 4           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        05/10/2018
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
725 Canton St                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Norwood                         MA       02062
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Original Creditor Name: 06 NATIONWIDE INSURANCE
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                             $0.00
Credit Collection Services                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
725 Canton St.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Norwood                         MA       02062
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - Nationwide
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 11
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 38 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.27                                                                                                                                         $1,189.00
Credit First National Association                           Last 4 digits of account number      5 7        5    6
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 81315                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Cleveland                       OH       44181
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                           $741.00
Credit One Bank                                             Last 4 digits of account number      1 1        8    9
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2016
ATTN: Bankruptcy Department
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Las Vegas                       NV       89193
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                           $455.00
Credit One Bank                                             Last 4 digits of account number      3 8        3    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        12/2017
ATTN: Bankruptcy Department
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Las Vegas                       NV       89193
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 12
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 39 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.30                                                                                                                                         $7,684.00
Department of Education/Nelnet                              Last 4 digits of account number      8 5        4    9
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2012
Attn: Claims
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Lincoln                         NE       68501
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                         $3,559.00
Department of Education/Nelnet                              Last 4 digits of account number      8 4        4    9
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2012
Attn: Claims
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Lincoln                         NE       68501
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                           $409.00
Drivers Solutions Trucking School                           Last 4 digits of account number      3 9        0    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        02/2014
3603 E Raymond St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Indianapolis, IN 4620                                           Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 13
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 40 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.33                                                                                                                                           $166.00
Enterprise Rent-A-Car                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 842442
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75284-2442
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Services
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                           $350.00
Fig Loans Texas Llc                                         Last 4 digits of account number      5 9        6    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        04/2019
2245 Texas Dr Ste 300
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Sugar Land                      TX       77479
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                             $0.00
Fig Loans Texas Llc                                         Last 4 digits of account number      0 6        4    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        01/2019
2245 Texas Dr Ste 300
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Sugar Land                      TX       77479
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 41 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.36                                                                                                                                             $0.00
Fig Loans Texas Llc                                         Last 4 digits of account number      2 1        9    9
Nonpriority Creditor's Name
                                                            When was the debt incurred?        11/2018
2245 Texas Dr Ste 300
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Sugar Land                      TX       77479
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                             $0.00
Fig Loans Texas Llc                                         Last 4 digits of account number      7 3        1    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2018
2245 Texas Dr Ste 300
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Sugar Land                      TX       77479
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                           $853.00
Fingerhut                                                   Last 4 digits of account number      8 1        4    6
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 1250                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Saint Cloud                     MN       56395
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 15
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 42 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.39                                                                                                                                           $624.00
Fingerhut                                                   Last 4 digits of account number      8 1        5    5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        11/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 1250                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Saint Cloud                     MN       56395
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                           $779.00
First PREMIER Bank                                          Last 4 digits of account number      7 1        4    3
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 5524                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Sioux Falls                     SD       57117
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                                           $589.00
First PREMIER Bank                                          Last 4 digits of account number      8 4        0    8
Nonpriority Creditor's Name
                                                            When was the debt incurred?        05/2018
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 5524                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Sioux Falls                     SD       57117
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 16
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 43 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.42                                                                                                                                           $586.00
First PREMIER Bank                                          Last 4 digits of account number      4 1        9    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        02/2014
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 5524                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Sioux Falls                     SD       57117
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                           $410.00
Genesis Bankcard Services                                   Last 4 digits of account number      1 5        7    7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2017
Attn: Bankruptcy Department
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 4477                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Beaverton                       OR       97076
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                         $1,410.00
Gold Star Finance, Inc.                                     Last 4 digits of account number      8 0 8           0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/03/2018
610 W Main St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Denison                         TX       75020
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 44 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.45                                                                                                                                           $649.00
Gold Star Finance, Inc.                                     Last 4 digits of account number      8 0 4           3
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/27/2018
610 W Main St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Denison                         TX       75020
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                       $13,378.25
Internal Revenue Service                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?        2014
Centralized Insolvency Operations
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 7346                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Philadelphia                    PA       19101-7346
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Taxes
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                             $0.00
Matts Motors Llc                                            Last 4 digits of account number      4 5        9    A
Nonpriority Creditor's Name
                                                            When was the debt incurred?        12/2014
3412 E Highway 82
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Gainesville                     TX       76240
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 18
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 45 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.48                                                                                                                                             $0.00
Mckinney Investment                                         Last 4 digits of account number      5 9        1    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2016
1407 W University Dr
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75069
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Note Loan
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                                           $720.00
Mckinney Investmentsy                                       Last 4 digits of account number      1 1        3    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/2018
1407 W University Dr
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75069
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Note Loan
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                                           $552.00
Mckinney Investmentsy                                       Last 4 digits of account number      5 9        1    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2018
1407 W University Dr
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Mckinney                        TX       75069
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Note Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 19
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 46 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.51                                                                                                                                         $2,278.00
Mercury/FBT                                                 Last 4 digits of account number      2 8 7           6
Nonpriority Creditor's Name
                                                            When was the debt incurred?        05/28/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 84064                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Columbus                        GA       31908
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                                           $224.00
Milestone Mastercard                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 4477
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Beaverton                       OR       97076-4477
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                                             $0.00
Money Key                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
3422 Old Capitol Trail Ste. 1613
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wilmington                      DE       19808
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Payday Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 20
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 47 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.54                                                                                                                                             $0.00
Montgomery Ward                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
3650 Milwaukee St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Madison                         WI       53714
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                                           $773.00
Montgomery Ward                                             Last 4 digits of account number       0    2    9    0
Nonpriority Creditor's Name
                                                            When was the debt incurred?
1112 7th Ave
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Monroe                          WI       53566
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                                           $263.00
National Credit Adjusters, LLC                              Last 4 digits of account number      3 4        6    8
Nonpriority Creditor's Name
                                                            When was the debt incurred?        05/2017
327 West 4th Avenue
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 3023                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Hutchinson                      KS       67504
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Original Creditor Name: THE CASH STORE
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 21
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 48 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.57                                                                                                                                             $0.00
Nationwide Insurance                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
One Nationwide Plaza
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Columbus                        OH       43215
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Services
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                                         $4,215.00
Navient                                                     Last 4 digits of account number      0 8 0           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/19/2006
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 9640                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Wilkes-Barre                    PA       18773
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                                         $2,853.00
Navient                                                     Last 4 digits of account number      0 8 0           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/11/2006
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 9640                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Wilkes-Barre                    PA       18773
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 22
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 49 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.60                                                                                                                                         $2,773.00
Navient                                                     Last 4 digits of account number      0 8 0           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        01/29/2007
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 9640                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Wilkes-Barre                    PA       18773
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                                         $2,278.00
Navient                                                     Last 4 digits of account number      0 8 0           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/03/2006
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 9640                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Wilkes-Barre                    PA       18773
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                                         $1,385.00
Navient                                                     Last 4 digits of account number      0 8 0           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/11/2006
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 9640                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Wilkes-Barre                    PA       18773
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 23
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 50 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.63                                                                                                                                         $1,384.00
Navient                                                     Last 4 digits of account number      0 8 0           5
Nonpriority Creditor's Name
                                                            When was the debt incurred?        01/29/2007
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 9640                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Wilkes-Barre                    PA       18773
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.64                                                                                                                                         $4,206.00
Nebraska Furniture Mart                                     Last 4 digits of account number      9 R        E    V
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/2015
Attn: Collections
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 2335                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Omaha                           NE       68103
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.65                                                                                                                                         $4,335.00
Neighborhood Credit Union                                   Last 4 digits of account number      0 0        5    0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/2018
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 803476                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75380
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 24
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 51 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.66                                                                                                                                             $0.00
Neighborhood Credit Union                                   Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        05/2017
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 803476                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75380
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
     No
     Yes

  4.67                                                                                                                                             $0.00
Nissan Motor Acceptance                                     Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        11/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 660360                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75266
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
     No
     Yes

  4.68                                                                                                                                         $8,000.00
NTTA                                                        Last 4 digits of account number       0    4    1    0
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 660244
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75266-0244
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Toll Fees
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 25
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 52 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.69                                                                                                                                             $0.00
NTTA                                                        Last 4 digits of account number       6    0    4    9
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 660244
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75266-0244
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.70                                                                                                                                             $0.00
NTTA                                                        Last 4 digits of account number       3    0    4    0
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 660244
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75266-0244
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.71                                                                                                                                             $0.00
Pentagon Federal Cr Un                                      Last 4 digits of account number      4 3 4           9
Nonpriority Creditor's Name
                                                            When was the debt incurred?        11/22/2010
Attention: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 1432                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Alexandra                       VA       22314
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 26
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 53 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.72                                                                                                                                             $0.00
Pentagon Federal Cr Un                                      Last 4 digits of account number      7 9 9           8
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/11/2010
Attention: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 1432                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Alexandra                       VA       22314
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.73                                                                                                                                             $0.00
Pentagon Federal Cr Un                                      Last 4 digits of account number      4 4 2           9
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/30/2009
Attention: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 1432                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Alexandra                       VA       22314
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

  4.74                                                                                                                                             $0.00
Preferred Imaging LLC                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
5072 W. Plano Plwy #170
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75093
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 27
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 54 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.75                                                                                                                                         $1,648.00
Prestige Financial Svc                                      Last 4 digits of account number      5 0        6    8
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2014
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
351 W Opportunity Way                                           Contingent
                                                                Unliquidated
                                                                Disputed
Draper                          UT       84020
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
     No
     Yes

  4.76                                                                                                                                             $0.00
Professional Account Management                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 866608
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75086
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - NTTA
Is the claim subject to offset?
     No
     Yes

  4.77                                                                                                                                             $0.00
Professional Account Management                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 866608
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75086
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - NTTA
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 28
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 55 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.78                                                                                                                                             $0.00
Professional Account Management                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 866608
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75086
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - NTTA
Is the claim subject to offset?
     No
     Yes

  4.79                                                                                                                                         $3,641.00
Progressive Finance/Leasing                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
11629 S 700 E St Ste 250
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Draper                          UT       84020
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Lease
Is the claim subject to offset?
     No
     Yes

  4.80                                                                                                                                           $474.25
Quest Diagnostics                                           Last 4 digits of account number       0    7    2    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?
500 Plaza Drive
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Secaucus                        NJ       07094
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 29
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 56 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.81                                                                                                                                             $0.00
Quest Diagnostics                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO BOX 7306
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Hollister, MO                                                   Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

  4.82                                                                                                                                         $6,719.00
Regional Fin                                                Last 4 digits of account number      2 8 3           1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/28/2019
230 West Parker Road
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75075
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes

  4.83                                                                                                                                         $1,191.00
Regional Fin                                                Last 4 digits of account number      2 8 1           7
Nonpriority Creditor's Name
                                                            When was the debt incurred?        03/25/2019
230 West Parker Road
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75075
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 30
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 57 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.84                                                                                                                                             $0.00
Regional Fin                                                Last 4 digits of account number      0 2 4           0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/25/2017
230 West Parker Road
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75075
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes

  4.85                                                                                                                                             $0.00
Southwest Credit System                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
5910 W Plano Pkwy, Ste 100
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX       75093-4638
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collection
Is the claim subject to offset?
     No
     Yes

  4.86                                                                                                                                             $0.00
Southwest Credit System                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
2629 Dickerson Pkwy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Carrollton                      TX       75011-5157
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - NTTA
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 31
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 58 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.87                                                                                                                                             $0.00
Speedy/Rapid Cash                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 780408                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Wichita                         KS       67278
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Payday Loan
Is the claim subject to offset?
     No
     Yes

  4.88                                                                                                                                           $226.00
Sterling Jewelers/Kay Jewelers                              Last 4 digits of account number      9 4        5    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
375 Ghent Rd                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Akron                           OH       44333
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.89                                                                                                                                           $565.00
Syncb/ccsycc                                                Last 4 digits of account number      2 5        1    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        10/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 32
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 59 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.90                                                                                                                                           $612.00
Synchrony Bank/ JC Penneys                                  Last 4 digits of account number      6 6        9    3
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.91                                                                                                                                           $708.00
Synchrony Bank/Amazon                                       Last 4 digits of account number      8 8        0    0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/2017
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.92                                                                                                                                             $0.00
Synchrony Bank/Care Credit                                  Last 4 digits of account number      3 9 2           1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        12/22/2015
Attn: Bankruptcy Dept
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 33
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 60 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.93                                                                                                                                           $509.00
Synchrony Bank/Chevron                                      Last 4 digits of account number      7 9        1    2
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/2016
Attn: Bankruptcy Dept
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.94                                                                                                                                             $0.00
Synchrony Bank/Lowes                                        Last 4 digits of account number      2 6 8           0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/03/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.95                                                                                                                                           $342.00
Synchrony Bank/Walmart                                      Last 4 digits of account number      5 4        6    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        06/2016
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL       32896
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 34
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 61 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.96                                                                                                                                         $1,500.00
Texan Credit                                                Last 4 digits of account number      9 6 1           1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/24/2018
Po Box 130
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Timpson                         TX       75975
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Note Loan
Is the claim subject to offset?
     No
     Yes

  4.97                                                                                                                                           $876.00
Texan Credit                                                Last 4 digits of account number      9 6 8           1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/05/2018
Po Box 130
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Timpson                         TX       75975
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Note Loan
Is the claim subject to offset?
     No
     Yes

  4.98                                                                                                                                             $0.00
Texas Health Resources                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Attn: Business Office
Number        Street                                        As of the date you file, the claim is: Check all that apply.
P.O. Box 740847                                                 Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX       75374-1391
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 35
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 62 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

  4.99                                                                                                                                             $0.00
The Cash Store                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Attn. Bankruptcy Dept.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
1901 Gateway Dr.                                                Contingent
                                                                Unliquidated
                                                                Disputed
Irving                          TX       75038
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Payday Loan
Is the claim subject to offset?
     No
     Yes

 4.100                                                                                                                                         $1,290.00
Toledo Fin                                                  Last 4 digits of account number      5 0 7           0
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/20/2018
316 E Oak Street
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Denton                          TX       76201
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes

 4.101                                                                                                                                         $1,280.00
Toledo Fin                                                  Last 4 digits of account number      5 0 7           8
Nonpriority Creditor's Name
                                                            When was the debt incurred?        08/24/2018
316 E Oak Street
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Denton                          TX       76201
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 36
                       Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19    Desc Main Document          Page 63 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

 4.102                                                                                                                                           $200.00
Truly Nolan                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
699 E. State Hwy 121
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Lewisville                      TX       75057
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Services
Is the claim subject to offset?
     No
     Yes

 4.103                                                                                                                                             $0.00
United Consumer Financial Services                          Last 4 digits of account number      5 9        1    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?        07/2015
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
865 Bassett Rd                                                  Contingent
                                                                Unliquidated
                                                                Disputed
Westlake                        OH       44145
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Installment Sales Contract
Is the claim subject to offset?
     No
     Yes

 4.104                                                                                                                                         $2,136.00
World Finance Corporat                                      Last 4 digits of account number      6 1        0    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2018
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 37
                       Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document          Page 64 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                            Total claim
previous page.

 4.105                                                                                                                                         $1,925.00
World Finance Corporat                                      Last 4 digits of account number      6 3        0    1
Nonpriority Creditor's Name
                                                            When was the debt incurred?        09/2018
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed

City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Secured
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                             page 38
                      Case 19-42051     Doc 1   Filed 08/01/19     Entered 08/01/19 16:41:19     Desc Main Document       Page 65 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                            Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Bank of Texas                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 470128                                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                              Overdrawn Bank                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                                 Account
                                                                 Last 4 digits of account number
Tulsa                           OK        74147
City                            State     ZIP Code


Credit Management                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4200 International Pkwy                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                              Collecting for -                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                 Last 4 digits of account number
Carrollton                      TX        75007
City                            State     ZIP Code


Hello Auto Finance                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11450 East Northwest Highway                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                              Purchase Money                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                                 Last 4 digits of account number
Dallas                          TX        75218
City                            State     ZIP Code


Mintex, Inc                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 261424                                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                              Tolls                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                                 Last 4 digits of account number       8    4    2    0
Plano                           TX        75026-1424
City                            State     ZIP Code


NCA                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 550                                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                              Payday Loan                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                                 Last 4 digits of account number
Hutchinson                      KS        67504-0550
City                            State     ZIP Code




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                               page 39
                     Case 19-42051     Doc 1   Filed 08/01/19     Entered 08/01/19 16:41:19     Desc Main Document       Page 66 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                             Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

NCA Financial, Inc.                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1731 Howe Ave #254                                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Collecting for -                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number
Sacramento                     CA        95825
City                           State     ZIP Code


NTTA                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 660244                                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Toll Fees                           Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number       6    9    9    5
Dallas                         TX        75266-0244
City                           State     ZIP Code


Opportunity Financial                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11 E Adams Street, Suite 501                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Payday Loan                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number
Chicago                        IL        60603
City                           State     ZIP Code


Speedy/Rapid Cash                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Bankruptcy Dept.                                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Payday Loan
PO Box 780408                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number
Wichita                        KS        67278
City                           State     ZIP Code


Terminex                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
150 Peabody Place                                               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Services                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number
Memphis                        TN        38103
City                           State     ZIP Code


Texas Radiology                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 35946                                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Medical                             Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number
Dallas                         TX        75235-0946
City                           State     ZIP Code




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                               page 40
                     Case 19-42051     Doc 1   Filed 08/01/19     Entered 08/01/19 16:41:19     Desc Main Document      Page 67 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                             Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Twin Creeks Surgery Center LLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
023 W. McDermott Dr Ste 240                                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                              Medical                             Part 2: Creditors with Nonpriority Unsecured Claims

                                                                Last 4 digits of account number
Allen                          TX        75013
City                           State     ZIP Code




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                               page 41
                 Case 19-42051       Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document        Page 68 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                       Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                 Total claim

Total claims       6a. Domestic support obligations                                                    6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                            6b.             $13,779.00

                   6c. Claims for death or personal injury while you were intoxicated                  6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.         6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                             6d.             $13,779.00




                                                                                                                 Total claim

Total claims       6f.   Student loans                                                                 6f.             $26,540.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                    6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                     6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.    6i.   +         $90,656.50


                   6j.   Total.   Add lines 6f through 6i.                                             6j.            $117,196.50




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                       page 42
                 Case 19-42051     Doc 1    Filed 08/01/19    Entered 08/01/19 16:41:19     Desc Main Document        Page 69 of 112




 Fill in this information to identify your case:
 Debtor 1            Robert                Lawrence              Harris, Jr.
                     First Name            Middle Name           Last Name

 Debtor 2            Krista                Denetra               Harris
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 19-42051        Doc 1    Filed 08/01/19       Entered 08/01/19 16:41:19    Desc Main Document       Page 70 of 112




 Fill in this information to identify your case:
 Debtor 1             Robert                  Lawrence                   Harris, Jr.
                      First Name              Middle Name                Last Name

 Debtor 2            Krista                   Denetra                    Harris
 (Spouse, if filing) First Name               Middle Name                Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                         Check if this is an
 (if known)
                                                                                                                         amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
               In which community state or territory did you live?                   Texas      Fill in the name and current address of that person.

               Krista Denetra Harris
               Name of your spouse, former spouse, or legal equivalent
               2740 Winterberry Lane
               Number        Street


               Little Elm                                      TX              75068
               City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:




Official Form 106H                                              Schedule H: Your Codebtors                                                             page 1
                    Case 19-42051       Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19             Desc Main Document         Page 71 of 112




 Fill in this information to identify your case:
     Debtor 1              Robert                  Lawrence               Harris, Jr.
                           First Name              Middle Name            Last Name                           Check if this is:
     Debtor 2              Krista                  Denetra                Harris                                   An amended filing
     (Spouse, if filing)   First Name              Middle Name            Last Name
                                                                                                                   A supplement showing postpetition
     United States Bankruptcy Court for the:     EASTERN DISTRICT OF TEXAS
                                                                                                                   chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                   MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                                Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page        Employment status               Employed                                           Employed
      with information about                                             Not employed                                       Not employed
      additional employers.
                                         Occupation               Employee                                           Document Services Integration
      Include part-time, seasonal,
      or self-employed work.             Employer's name          City of the Colony                                 FICS

      Occupation may include             Employer's address       6800 Main St.                                      14285 Midway Rd. Ste. 200
      student or homemaker, if it                                 Number Street                                      Number Street
      applies.




                                                                  The Colony                   TX       75056        Addison                  TX      75001
                                                                  City                         State    Zip Code     City                     State   Zip Code

                                         How long employed there?          5 Yrs                                             15 Yrs

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                               For Debtor 1            For Debtor 2 or
                                                                                                                       non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $2,972.62             $6,250.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                         3.   +               $0.00                   $0.00

4.    Calculate gross income. Add line 2 + line 3.                                    4.               $2,972.62             $6,250.00




Official Form 106I                                               Schedule I: Your Income                                                                  page 1
                     Case 19-42051            Doc 1       Filed 08/01/19         Entered 08/01/19 16:41:19                Desc Main Document        Page 72 of 112



Debtor 1        Robert Lawrence Harris, Jr.
Debtor 2        Krista Denetra Harris                                                                                            Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $2,972.62       $6,250.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $213.31               $741.84
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.              $208.09                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                $83.44
     5e. Insurance                                                                                          5e.              $200.81               $348.56
     5f. Domestic support obligations                                                                       5f.              $936.98                 $0.00
     5g. Union dues                                                                                         5g.                $0.00                 $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,559.19              $1,173.84
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $1,413.43              $5,076.16
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,413.43 +         $5,076.16 =                                                   $6,489.59
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify: Mother's Contributions (Acura,Rent,Water, Internet)                                                                                         11.    +       $1,050.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $7,539.59
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                    Case 19-42051       Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19      Desc Main Document          Page 73 of 112




 Fill in this information to identify your case:
                                                                                                          Check if this is:
     Debtor 1              Robert                  Lawrence               Harris, Jr.                         An amended filing
                           First Name              Middle Name            Last Name                           A supplement showing postpetition
                                                                                                              chapter 13 expenses as of the
     Debtor 2              Krista                  Denetra                Harris
     (Spouse, if filing)   First Name              Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:     EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                   No
                                                Yes. Fill out this information          Dependent's relationship to    Dependent's       Does dependent
      Do not list Debtor 1 and                                                          Debtor 1 or Debtor 2           age               live with you?
                                                for each dependent...................................
      Debtor 2.                                                                                                                               No
                                                                                   Daughter                            6 Yrs
                                                                                                                                              Yes
      Do not state the dependents'
                                                                                                                                              No
      names.                                                                       Niece                               16 Yrs
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                   Niece                               14 Yrs
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                   Nephew                              18 Yrs
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                   Nephew                              20 Yrs
                                                                                                                                              Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                       Your expenses

4.    The rental or home ownership expenses for your residence.                                                       4.                      $1,945.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                           4a.

      4b. Property, homeowner's, or renter's insurance                                                                4b.                       $55.00

      4c. Home maintenance, repair, and upkeep expenses                                                               4c.

      4d. Homeowner's association or condominium dues                                                                 4d.




 Official Form 106J                                              Schedule J: Your Expenses                                                          page 1
                  Case 19-42051     Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document      Page 74 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                           Case number (if known)

                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                    6a.                      $295.00
     6b. Water, sewer, garbage collection                                                                  6b.                      $220.00
     6c. Telephone, cell phone, Internet, satellite, and                                                   6c.                      $275.00
         cable services
     6d. Other. Specify:      Cell Phone                                                                   6d.                      $430.00
7.   Food and housekeeping supplies                                                                        7.                      $1,200.00
8.   Childcare and children's education costs                                                              8.

9.   Clothing, laundry, and dry cleaning                                                                   9.                       $200.00
10. Personal care products and services                                                                    10.                      $200.00
11. Medical and dental expenses                                                                            11.                      $200.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                      $400.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                      $100.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                     $485.00
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1      Vehicle Payment                                                17a.                     $226.00
     17b.   Car payments for Vehicle 2      Vehicle Payment                                                17b.                     $604.00
     17c.   Other. Specify: Vehicle Payment                                                                17c.                     $680.00
     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                           Schedule J: Your Expenses                                                page 2
                 Case 19-42051        Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document       Page 75 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                            Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.     +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                    $7,515.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                    $7,515.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                    $7,539.59
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.    –               $7,515.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                      $24.59

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                            Schedule J: Your Expenses                                                 page 3
               Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document       Page 76 of 112



Debtor 1    Robert Lawrence Harris, Jr.
Debtor 2    Krista Denetra Harris                                                       Case number (if known)



2.   Additional Dependents:                                            Dependent's relationship to       Dependent's     Does dependent
                                                                       Debtor 1 or Debtor 2              age             live with you?
                                                                                                                              No
                                                                       Son                               8
                                                                                                                              Yes




 Official Form 106J                                     Schedule J: Your Expenses                                                   page 4
                     Case 19-42051            Doc 1       Filed 08/01/19         Entered 08/01/19 16:41:19                Desc Main Document                Page 77 of 112




 Fill in this information to identify your case:
 Debtor 1                Robert                        Lawrence                      Harris, Jr.
                         First Name                    Middle Name                   Last Name

 Debtor 2            Krista                            Denetra                       Harris
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                       $122,963.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $122,963.00
     1c. Copy line 63, Total of all property on Schedule A/B.................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $53,843.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $13,779.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $117,196.50
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $184,818.50




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $7,539.59
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $7,515.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 19-42051     Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document        Page 78 of 112



Debtor 1      Robert Lawrence Harris, Jr.
Debtor 2      Krista Denetra Harris                                                        Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $8,606.08


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  $13,779.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                         $26,540.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $40,319.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                 Case 19-42051    Doc 1    Filed 08/01/19    Entered 08/01/19 16:41:19   Desc Main Document          Page 79 of 112




 Fill in this information to identify your case:
 Debtor 1           Robert                Lawrence             Harris, Jr.
                    First Name            Middle Name          Last Name

 Debtor 2            Krista               Denetra              Harris
 (Spouse, if filing) First Name           Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                   Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                      Attach Bankruptcy Petition Preparer's Notice,
                                                                                                   Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Robert Lawrence Harris, Jr.                         X /s/ Krista Denetra Harris
        Robert Lawrence Harris, Jr., Debtor 1                    Krista Denetra Harris, Debtor 2

        Date 08/01/2019                                          Date 08/01/2019
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                            Declaration About an Individual Debtor's Schedules                                           page 1
                 Case 19-42051     Doc 1    Filed 08/01/19    Entered 08/01/19 16:41:19     Desc Main Document    Page 80 of 112




 Fill in this information to identify your case:
 Debtor 1           Robert                 Lawrence              Harris, Jr.
                    First Name             Middle Name           Last Name

 Debtor 2            Krista                Denetra               Harris
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                 Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                   Case 19-42051         Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document      Page 81 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                          Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                       Debtor 1                                         Debtor 2

                                                     Sources of income         Gross income            Sources of income         Gross income
                                                     Check all that apply.     (before deductions      Check all that apply.     (before deductions
                                                                               and exclusions                                    and exclusions

From January 1 of the current year until                Wages, commissions,            $18,727.73         Wages, commissions,            $32,908.76
the date you filed for bankruptcy:                      bonuses, tips                                     bonuses, tips
                                                        Operating a business                              Operating a business


For the last calendar year:                             Wages, commissions,            $38,012.00         Wages, commissions,            $80,060.00
                                                        bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                  Operating a business                              Operating a business


For the calendar year before that:                      Wages, commissions,            $41,935.00         Wages, commissions,            $70,268.00
                                                        bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                  Operating a business                              Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                       Debtor 1                                         Debtor 2

                                                     Sources of income           Gross income          Sources of income          Gross income
                                                     Describe below.             from each source      Describe below.            from each source
                                                                                 (before deductions                               (before deductions
                                                                                 and exclusions                                   and exclusions

From January 1 of the current year until
the date you filed for bankruptcy:



For the last calendar year:                          Tax Refund                            $507.00 Tax Refund                             $8,273.00
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:                   Tax Refund                          $1,005.00 Tax Refund                             $6,553.00
(January 1 to December 31, 2017 )                                                                  Pension/Annuity                         $199.00
                                YYYY




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 2
                      Case 19-42051     Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document       Page 82 of 112



Debtor 1         Robert Lawrence Harris, Jr.
Debtor 2         Krista Denetra Harris                                                         Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                             Also, do not include payments to an attorney for this bankruptcy case.

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.

                                                               Dates of       Total amount         Amount you          Reason for this payment
                                                               payment        paid                 still owe
Layonda Banks*                                                                                                         DSO ricipient
Insider's name
                                                               monthly
12405 Hallum
Number      Street
Dallas, TX 75243


City                                 State    ZIP Code


                                                               Dates of       Total amount         Amount you          Reason for this payment
                                                               payment        paid                 still owe
Margaret Barnes-Woods*                                                                                                 DSO ricipient
Insider's name
1605 Spruce St
Number      Street
Lufkin, TX 75901


City                                 State    ZIP Code




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
                     Case 19-42051     Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document        Page 83 of 112



Debtor 1         Robert Lawrence Harris, Jr.
Debtor 2         Krista Denetra Harris                                                        Case number (if known)

                                                             Dates of       Total amount         Amount you           Reason for this payment
                                                             payment        paid                 still owe
Teresa Johnson*                                                                                                       DSO ricipient
Insider's name
1300 Eldorado Parkway #1112
Number      Street
McKinney, TX 75069


City                               State    ZIP Code


8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
                     Case 19-42051     Doc 1      Filed 08/01/19     Entered 08/01/19 16:41:19    Desc Main Document      Page 84 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                             Case number (if known)

  Part 5:        List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                        Description and value of any property transferred          Date payment       Amount of
Leinart Law Firm                                        Attny Fees                                                 or transfer was    payment
Person Who Was Paid                                                                                                made

11520 N. Central Expressway                                                                                           07/26/2019           $1,575.00
Number      Street

Suite 212

Dallas                        TX       75243
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                        Description and value of any property transferred          Date payment       Amount of
DECAF                                                   Credit Counseling                                          or transfer was    payment
Person Who Was Paid                                     Debtor Education                                           made

112 Goliad St.                                                                                                         7/26/2019            $30.00
Number      Street




Fort Worth                    TX       76126-2009
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
                     Case 19-42051     Doc 1      Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document      Page 85 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                           Case number (if known)

                                                        Description and value of any property transferred        Date payment        Amount of
Credit Infonet                                          Credit Report                                            or transfer was     payment
Person Who Was Paid                                                                                              made

4540 Honeywell Court                                                                                                 7/26/2019            $50.00
Number      Street




Dayton                        OH       45424
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

  Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                   Case 19-42051       Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document      Page 86 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                        Case number (if known)

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 7
                   Case 19-42051      Doc 1    Filed 08/01/19    Entered 08/01/19 16:41:19       Desc Main Document           Page 87 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                           Case number (if known)

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Robert Lawrence Harris, Jr.                            X /s/ Krista Denetra Harris
   Robert Lawrence Harris, Jr., Debtor 1                         Krista Denetra Harris, Debtor 2

   Date       08/01/2019                                         Date      08/01/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
                    Case 19-42051   Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19      Desc Main Document      Page 88 of 112




 Fill in this information to identify your case:
 Debtor 1              Robert               Lawrence              Harris, Jr.
                       First Name           Middle Name           Last Name

 Debtor 2            Krista                 Denetra               Harris
 (Spouse, if filing) First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Lendmark Financial Services                           Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2008 Acura TSX                                        Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Matts Motors Llc                                      Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2007 GMC Sierra                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Nissan Motor Acceptance                               Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2018 Nissan Altima                                    Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
                Case 19-42051     Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19     Desc Main Document      Page 89 of 112



Debtor 1     Robert Lawrence Harris, Jr.
Debtor 2     Krista Denetra Harris                                                       Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                              Will this lease be assumed?

    None.


 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Robert Lawrence Harris, Jr.                        X /s/ Krista Denetra Harris
   Robert Lawrence Harris, Jr., Debtor 1                     Krista Denetra Harris, Debtor 2

   Date 08/01/2019                                           Date 08/01/2019
        MM / DD / YYYY                                            MM / DD / YYYY




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
              Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 90 of 112




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                       Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                                      $245    filing fee
                                                                               $75    administrative fee
     Your debts are primarily consumer debts.                          +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                              $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                       Chapter 7 is for individuals who have financial difficulty
                                                                       preventing them from paying their debts and who are
                                                                       willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                             pay their creditors. The primary purpose of filing under
to individuals                                                         chapter 7 is to have your debts discharged. The
                                                                       bankruptcy discharge relieves you after bankruptcy from
                                                                       having to pay many of your pre-bankruptcy debts.
                                                                       Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                       property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                       example, a creditor may have the right to foreclose a
                                                                       home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                       However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                       certain kinds of improper conduct described in the
                                                                       Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                                 You should know that the even if you file chapter 7 and
                                                                       you receive a discharge, some debts are not discharged
                                                                       under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                       pay:
                  individuals with regular income
                                                                           most taxes;
You should have an attorney review your                                    most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                                domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                    page 1
               Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 91 of 112




    most fines, penalties, forfeitures, and criminal                   for your state of residence and family size, depending
    restitution obligations; and                                       on the results of the Means Test, the U.S. trustee,
                                                                       bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy               dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                            Code. If a motion is filed, the court will decide if your
                                                                       case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:                    choose to proceed under another chapter of the
                                                                       Bankruptcy Code.
    fraud or theft;
                                                                       If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                       trustee may sell your property to pay your debts, subject
    capacity;
                                                                       to your right to exempt the property or a portion of the
                                                                       proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                       and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor               trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from                called exempt property. Exemptions may enable you to
    alcohol or drugs.                                                  keep your home, a car, clothing, and household items or
                                                                       to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have                  Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You                 must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly                  Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing          property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine               proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                       Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                        $1,167     filing fee
122A-2).                                                                     $550     administrative fee
                                                                       +
If your income is above the median for your state, you must                $1,717     total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--                 Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your                     is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to                11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                      page 2
                 Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 92 of 112




        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                         Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                            repay your creditors all or part of the money that you owe
            or fishermen                                                 them, usually using your future earnings. If the court
                                                                         approves your plan, the court will allow you to repay your
                                                                         debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                                depending on your income and other factors.
+        $75   administrative fee
                                                                         After you make all the payments under your plan, many
        $275   total fee
                                                                         of your debts are discharged. The debts that are not
                                                                         discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                         include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                                domestic support obligations,
                                                                             most student loans,
                                                                             certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                                   debts for fraud or theft,
                                                                             debts for fraud or defalcation while acting in a
                                                                             fiduciary capacity,
          $235     filing fee
    +      $75     administrative fee
                                                                             most criminal fines and restitution obligations,
          $310     total fee
                                                                             certain debts that are not listed in your bankruptcy
                                                                             papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                             certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                             injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                             certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                         page 3
              Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 93 of 112




                                                                      A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                                    called a joint case. If you file a joint case and each
                                                                      spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires                   bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about                   mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses               unless you file a statement with the court asking that
  and general financial condition. The court may                      each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                                 Understand which services you could
                                                                      receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                      The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms                    counseling briefing from an approved credit counseling
  .html#procedure.                                                    agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                      case, both spouses must receive the briefing. With
                                                                      limited exceptions, you must receive it within the 180
                                                                      days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                        briefing is usually conducted by telephone or on the
consequences                                                          Internet.

    If you knowingly and fraudulently conceal assets or               In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of                   must complete a financial management instructional
    perjury--either orally or in writing--in connection with          course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or               filing a joint case, both spouses must complete the
    both.                                                             course.

                                                                      You can obtain the list of agencies approved to provide
    All information you supply in connection with a                   both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the                 http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department                In Alabama and North Carolina, go to:
    of Justice.                                                       http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                      ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                               If you do not have access to a computer, the clerk of the
                                                                      bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                    page 4
                       Case 19-42051             Doc 1      Filed 08/01/19          Entered 08/01/19 16:41:19                Desc Main Document                 Page 94 of 112



B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF TEXAS
                                                                  SHERMAN DIVISION
In re Robert Lawrence Harris, Jr.                                                                                                   Case No.
      Krista Denetra Harris
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $1,575.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $1,575.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 19-42051     Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 95 of 112



B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   08/01/2019                             /s/ Marcus Leinart
                      Date                                Marcus Leinart                             Bar No. 00794156
                                                          Leinart Law Firm
                                                          11520 N. Central Expressway
                                                          Suite 212
                                                          Dallas, Texas 75243
                                                          Phone: (469) 232-3328 / Fax: (214) 221-1755




    /s/ Robert Lawrence Harris, Jr.                                     /s/ Krista Denetra Harris
   Robert Lawrence Harris, Jr.                                         Krista Denetra Harris
                 Case 19-42051   Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document     Page 96 of 112



                                         UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF TEXAS
                                                 SHERMAN DIVISION
  IN RE:   Robert Lawrence Harris, Jr.                                                    CASE NO
           Krista Denetra Harris
                                                                                         CHAPTER        7

                                         VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 8/1/2019                                                  Signature    /s/ Robert Lawrence Harris, Jr.
                                                                           Robert Lawrence Harris, Jr.



Date 8/1/2019                                                  Signature    /s/ Krista Denetra Harris
                                                                           Krista Denetra Harris
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 97 of 112




                             Acceptance Now
                             Attn: Bankruptcy
                             5501 Headquarters Drive
                             Plano, TX 75024


                             ACE Cash Express
                             1231 Greenway Dr, Ste 600
                             Irving, TX 75038



                             Affiliate Asset Solutions, LLC
                             PO BOX 1870
                             Ashland, VA 23005



                             Attorney General of Texas
                             Collections Div/ Bankruptcy Section
                             PO Box 12548
                             Austin, TX 78711-2548


                             Attorney General/Child Support Division
                             Attn: Bankruptcy
                             PO Box 12017
                             Austin, TX 78711


                             Bank of Texas
                             P.O. Box 470128
                             Tulsa, OK 74147



                             BBVA Compass
                             P.O. Box 10566
                             Birmingham, Alabama 35296



                             Capital One
                             Attn: Bankruptcy
                             PO Box 30285
                             Salt Lake City, UT 84130


                             Center for Diagnostic Imaging
                             PO Box 205450
                             Dallas, TX 75320
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 98 of 112




                             City Finance
                             1330 N Mcdonald St Ste 2
                             Mckinney, TX 75071



                             Comenity Bank/Lane Bryant
                             Attn: Bankruptcy
                             PO Box 182125
                             Columbus, OH 43218


                             Comptroller of Public Accounts
                             Revenue Accounting/ Bankruptcy Div
                             PO Box 13528
                             Austin, TX 78711


                             Conduent/Wells Fargo
                             Attn: Claims Dept
                             PO Box 7051
                             Utica, NY 13504


                             Conn's HomePlus
                             Attn: Bankruptcy Dept
                             PO Box 2358
                             Beaumont, TX 77704


                             Continental Finance Co
                             PO Box 8099
                             Newark, DE 19714



                             Continental Finance Company
                             Attn: Bankruptcy
                             PO Box 8099
                             Newark, DE 19714


                             Covington Credit
                             1200 W Henderson Ste J
                             Cleburne, TX 76031



                             Credit Collection Services
                             Attn: Bankruptcy
                             725 Canton St
                             Norwood, MA 02062
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 99 of 112




                             Credit Collection Services
                             725 Canton St.
                             Norwood, MA 02062



                             Credit First National Association
                             Attn: Bankruptcy
                             PO Box 81315
                             Cleveland, OH 44181


                             Credit Management
                             4200 International Pkwy
                             Carrollton, TX 75007



                             Credit One Bank
                             ATTN: Bankruptcy Department
                             PO Box 98873
                             Las Vegas, NV 89193


                             Department of Education/Nelnet
                             Attn: Claims
                             PO Box 82505
                             Lincoln, NE 68501


                             Drivers Solutions Trucking School
                             3603 E Raymond St
                             Indianapolis, IN 4620



                             Enterprise Rent-A-Car
                             PO Box 842442
                             Dallas, TX 75284-2442



                             Fig Loans Texas Llc
                             2245 Texas Dr Ste 300
                             Sugar Land, TX 77479



                             Fingerhut
                             Attn: Bankruptcy
                             PO Box 1250
                             Saint Cloud, MN 56395
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 100 of 112




                              First PREMIER Bank
                              Attn: Bankruptcy
                              PO Box 5524
                              Sioux Falls, SD 57117


                              Genesis Bankcard Services
                              Attn: Bankruptcy Department
                              PO Box 4477
                              Beaverton, OR 97076


                              Gold Star Finance, Inc.
                              610 W Main St
                              Denison, TX 75020



                              Hello Auto Finance
                              11450 East Northwest Highway
                              Dallas, TX 75218



                              Internal Revenue Service
                              Centralized Insolvency Operations
                              PO Box 7346
                              Philadelphia, PA 19101-7346


                              Lendmark Financial Services
                              1735 North Brown Road
                              Suite 300
                              Lawrenceville, GA 30043


                              Linebarger Goggan Blair et al
                              2323 Bryan St, Ste 1600
                              Dallas, TX 75201



                              Matts Motors Llc
                              3412 E Highway 82
                              Gainesville, TX 76240



                              Mckinney Investment
                              1407 W University Dr
                              Mckinney, TX 75069
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 101 of 112




                              Mckinney Investmentsy
                              1407 W University Dr
                              Mckinney, TX 75069



                              Mercury/FBT
                              Attn: Bankruptcy
                              PO Box 84064
                              Columbus, GA 31908


                              Milestone Mastercard
                              PO Box 4477
                              Beaverton, OR 97076-4477



                              Mintex, Inc
                              PO Box 261424
                              Plano, TX 75026-1424



                              Money Key
                              3422 Old Capitol Trail Ste. 1613
                              Wilmington, DE 19808



                              Montgomery Ward
                              3650 Milwaukee St
                              Madison, WI 53714



                              Montgomery Ward
                              1112 7th Ave
                              Monroe WI 53566



                              National Credit Adjusters, LLC
                              327 West 4th Avenue
                              PO Box 3023
                              Hutchinson, KS 67504


                              Nationwide Insurance
                              One Nationwide Plaza
                              Columbus, OH 43215
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 102 of 112




                              Navient
                              Attn: Bankruptcy
                              PO Box 9640
                              Wilkes-Barre, PA 18773


                              NCA
                              PO Box 550
                              Hutchinson, KS 67504-0550



                              NCA Financial, Inc.
                              1731 Howe Ave #254
                              Sacramento, CA 95825



                              Nebraska Furniture Mart
                              Attn: Collections
                              PO Box 2335
                              Omaha, NE 68103


                              Neighborhood Credit Union
                              Attn: Bankruptcy
                              PO Box 803476
                              Dallas, TX 75380


                              Nissan Motor Acceptance
                              Attn: Bankruptcy
                              PO Box 660360
                              Dallas, TX 75266


                              NTTA
                              PO Box 660244
                              Dallas, TX 75266-0244



                              Opportunity Financial
                              11 E Adams Street, Suite 501
                              Chicago, IL 60603



                              Pentagon Federal Cr Un
                              Attention: Bankruptcy
                              PO Box 1432
                              Alexandra, VA 22314
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 103 of 112




                              Preferred Imaging LLC
                              5072 W. Plano Plwy #170
                              Plano, TX 75093



                              Prestige Financial Svc
                              Attn: Bankruptcy
                              351 W Opportunity Way
                              Draper, UT 84020


                              Professional Account Management
                              PO Box 866608
                              Plano, TX 75086



                              Progressive Finance/Leasing
                              11629 S 700 E St Ste 250
                              Draper, UT 84020



                              Quest Diagnostics
                              500 Plaza Drive
                              Secaucus, NJ 07094



                              Quest Diagnostics
                              PO BOX 7306
                              Hollister, MO



                              Regional Fin
                              230 West Parker Road
                              Plano, TX 75075



                              Southwest Credit System
                              5910 W Plano Pkwy, Ste 100
                              Plano, TX 75093-4638



                              Southwest Credit System
                              2629 Dickerson Pkwy
                              Carrollton, TX 75011-5157
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 104 of 112




                              Speedy/Rapid Cash
                              Attn: Bankruptcy Dept.
                              PO Box 780408
                              Wichita, KS 67278


                              Sterling Jewelers/Kay Jewelers
                              Attn: Bankruptcy
                              375 Ghent Rd
                              Akron, OH 44333


                              Syncb/ccsycc
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896


                              Synchrony Bank/ JC Penneys
                              Attn: Bankruptcy
                              PO Box 956060
                              Orlando, FL 32896


                              Synchrony Bank/Amazon
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896


                              Synchrony Bank/Care Credit
                              Attn: Bankruptcy Dept
                              PO Box 965060
                              Orlando, FL 32896


                              Synchrony Bank/Chevron
                              Attn: Bankruptcy Dept
                              PO Box 965060
                              Orlando, FL 32896


                              Synchrony Bank/Lowes
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896


                              Synchrony Bank/Walmart
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 105 of 112




                              Terminex
                              150 Peabody Place
                              Memphis, TN 38103



                              Texan Credit
                              Po Box 130
                              Timpson, TX 75975



                              Texas Alcoholic Beverage Commission
                              Licenses and Permit Division
                              PO Box 13127
                              Austin, TX 78711-3127


                              Texas Health Resources
                              Attn: Business Office
                              P.O. Box 740847
                              Dallas, TX 75374-1391


                              Texas Radiology
                              PO Box 35946
                              Dallas, TX 75235-0946



                              Texas Workforce Commission
                              TEC Building- Bankruptcy
                              101 E 15th St
                              Austin, TX 78778


                              The Cash Store
                              Attn. Bankruptcy Dept.
                              1901 Gateway Dr.
                              Irving, TX 75038


                              Toledo Fin
                              316 E Oak Street
                              Denton, TX 76201



                              Truly Nolan
                              699 E. State Hwy 121
                              Lewisville, TX 75057
Case 19-42051   Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 106 of 112




                              Twin Creeks Surgery Center LLC
                              023 W. McDermott Dr Ste 240
                              Allen, TX 75013



                              United Consumer Financial Services
                              Attn: Bankruptcy
                              865 Bassett Rd
                              Westlake, OH 44145


                              United States Attorney General
                              Dept. of Justice
                              Main Justice Bldg
                              10 and Constitution, NW
                              Washington, DC 20530-0001

                              United States Attorney's Office
                              110 North College Ave, Ste 700
                              Tyler, TX 75702-0204



                              United States Trustee's Office
                              110 North College Ave, Ste 300
                              Tyler, TX 75702-7231



                              World Finance Corporat
                Case 19-42051     Doc 1    Filed 08/01/19   Entered 08/01/19 16:41:19    Desc Main Document        Page 107 of 112




 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Robert                Lawrence             Harris, Jr.
                    First Name            Middle Name          Last Name                       1. There is no presumption of abuse.

 Debtor 2            Krista               Denetra              Harris                          2. The calculation to determine if a presumption
 (Spouse, if filing) First Name           Middle Name          Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $3,121.29            $5,484.79
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                     Case 19-42051               Doc 1        Filed 08/01/19            Entered 08/01/19 16:41:19                    Desc Main Document      Page 108 of 112



Debtor 1        Robert Lawrence Harris, Jr.
Debtor 2        Krista Denetra Harris                                                                                               Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                          $0.00 here                           $0.00            $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                          $0.00 here                           $0.00            $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00            $0.00
8.   Unemployment compensation                                                                                                                 $0.00            $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

                                                                                                         $0.00
         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00            $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                                $3,121.29   +     $5,484.79   =     $8,606.08
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                           Total current
                                                                                                                                                                           monthly income




Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                 page 2
                  Case 19-42051           Doc 1      Filed 08/01/19         Entered 08/01/19 16:41:19              Desc Main Document              Page 109 of 112



Debtor 1       Robert Lawrence Harris, Jr.
Debtor 2       Krista Denetra Harris                                                                              Case number (if known)

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                                                                                       $8,606.08
            Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                             X       12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.     $103,272.96

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                               Texas

    Fill in the number of people in your household.                                        8

                                                                                                                                                                     $119,960.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Robert Lawrence Harris, Jr.                                                          X    /s/ Krista Denetra Harris
           Robert Lawrence Harris, Jr., Debtor 1                                                         Krista Denetra Harris, Debtor 2

           Date 8/1/2019                                                                                 Date 8/1/2019
                MM / DD / YYYY                                                                                MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
               Case 19-42051    Doc 1   Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 110 of 112



                                        Current Monthly Income Calculation Details
In re: Robert Lawrence Harris, Jr.                                       Case Number:
       Krista Denetra Harris                                             Chapter:     7

2.    Gross wages, salary, tips, bonuses, overtime and commissions.

 Debtor or Spouse's Income                 Description (if available)
                                                6              5             4             3            2           Last       Avg.
                                              Months         Months        Months        Months       Months       Month        Per
                                               Ago            Ago           Ago           Ago          Ago                     Month

Debtor                                     The Colony
                                             $2,992.58       $2,874.50     $3,023.19     $3,395.37    $4,003.17    $2,438.92   $3,121.29

Spouse                                     Wages
                                             $6,250.00       $6,250.00     $6,250.00     $6,250.00    $5,072.24    $2,836.52   $5,484.79




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
               Case 19-42051    Doc 1   Filed 08/01/19    Entered 08/01/19 16:41:19   Desc Main Document   Page 111 of 112



                                        Underlying Allowances (as of 08/01/2019)
In re: Robert Lawrence Harris, Jr.                                          Case Number:
       Krista Denetra Harris                                                Chapter:     7


                                                         Median Income Information
 State of Residence                                                     Texas
 Household Size                                                         8
 Median Income per Census Bureau Data                                   $83,960.00 + (4 x $9,000.00) = $119,960.00



               National Standards: Food, Clothing, Household Supplies, Personal Care, and Miscellaneous
 Region                                                                 US
 Family Size                                                            8
 Gross Monthly Income                                                   $8,606.08
 Income Level                                                           Not Applicable
 Food                                                                   $958.00
 Housekeeping Supplies                                                  $76.00
 Apparel and Services                                                   $243.00
 Personal Care Products and Services                                    $91.00
 Miscellaneous                                                          $418.00
 Additional Allowance for Family Size Greater Than 4                    $1,680.00
 Total                                                                  $3,466.00

                       National Standards: Health Care (only applies to cases filed on or after 1/1/08)
 Household members under 65 years of age
 Allowance per member                                                   $55.00
 Number of members                                                      0
 Subtotal                                                               $0.00
 Household members 65 years of age or older
 Allowance per member                                                   $114.00
 Number of members                                                      0
 Subtotal                                                               $0.00
 Total                                                                  $0.00

                                               Local Standards: Housing and Utilities
 State Name                                                             Texas
 County or City Name                                                    Denton County
 Family Size                                                            Family of 5 or more
 Non-Mortgage Expenses                                                  $723.00
 Mortgage/Rent Expense Allowance                                        $1,830.00
 Minus Average Monthly Payment for Debts Secured by Home                $0.00
 Equals Net Mortgage/Rental Expense                                     $1,830.00
 Housing and Utilities Adjustment                                       $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
               Case 19-42051    Doc 1     Filed 08/01/19   Entered 08/01/19 16:41:19   Desc Main Document   Page 112 of 112



                                          Underlying Allowances (as of 08/01/2019)
In re: Robert Lawrence Harris, Jr.                                        Case Number:
       Krista Denetra Harris                                              Chapter:     7


                           Local Standards: Transportation; Vehicle Operation/Public Transportation
 Transportation Region                                                   Dallas-Ft. Worth
 Number of Vehicles Operated                                             2 or more
 Allowance                                                               $562.00
                           Local Standards: Transportation; Additional Public Transportation Expense
 Transportation Region                                                   Dallas-Ft. Worth
 Allowance (if entitled)                                                 $217.00
 Amount Claimed                                                          $0.00
                                  Local Standards: Transportation; Ownership/Lease Expense
 Transportation Region                                                   Dallas-Ft. Worth
 Number of Vehicles with Ownership/Lease Expense                         2 or more
                                                       First Car                                            Second Car
 Allowance                      $508.00                                                   $508.00
 Minus Average Monthly
 Payment for Debts              $550.22                                                   $347.16
 Secured by Vehicle
 Equals Net Ownership /         $0.00                                                     $160.84
 Lease Expense




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
